 1

 2

 3

 4                                 UNITED STATES DISTRICT COURT
 5                                        DISTRICT OF NEVADA
 6                                                  ***
 7    ANTWION D. HANKINS,                                  Case No. 2:18-cv-02034-APG-DJA
 8                           Plaintiff,
                                                           ORDER
 9          v.
10    HYDRO CONDUIT, LLC,
11                           Defendant.
12

13          This matter is before the Court on Defendant’s Motion to Extend Discovery (ECF No.

14   43), filed on November 22, 2019. Plaintiff’s Response was due on December 6, 2019. To date,

15   no response has been filed.

16          Pursuant to Local Rule 7-2(d), failure to file points and authorities in response to the

17   motion “constitutes a consent to the granting of the motion.” LR 7-2(d). Moreover, the Court

18   finds good cause to grant the extension of the discovery for 60 days given the discovery

19   outstanding and Defendant’s attempts to obtain the outstanding discovery from Plaintiff.

20          IT IS THEREFORE ORDERED that Defendant’s Motion to Extend Discovery (ECF No.

21   43) is granted.

22          IT IS FURTHER ORDERED that the discovery cutoff is extended to February 7, 2020,

23   the dispositive motions deadline is extended to March 9, 2020, and the joint pretrial order

24   deadline is extended to April 8, 2020 or 30 days from a decision on dispositive motions to the

25   extent any are filed.

26          DATED: December 12, 2019

27
                                                          DANIEL J. ALBREGTS
28                                                        UNITED STATES MAGISTRATE JUDGE
